Citation Nr: 1824461	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-36 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee disability.

2.  Entitlement to a rating in excess of 10 percent for left knee disability.


INTRODUCTION

The Veteran served on active duty from June 1981 to June 1985.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2014 statement of the case (SOC) by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   




REMAND

The Veteran asserts that his bilateral knee disability is worse than currently evaluated.

The Veteran underwent the most recent VA examination in September 2016.  

A remand is warranted for an adequate examination.  The United States Court of Appeals for Veterans Claims (Court) has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The September 2016 VA examination did not comply with Correia and as such, a remand is required so that the Veteran may be afforded a new VA examination that contains adequate information pursuant to Correia.

As also relevant, a more recent Court decision addressed what constitutes an adequate explanation for an examiner's inability to estimate motion loss in terms of degrees during periods of flare-ups.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017). In Sharp, the Court held that a VA examiner must attempt to elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees could not be given.  It also held that any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  Id.  A VA examiner should, on remand, address any flare-ups claimed by the Veteran, per Sharp.  The examiner should note that the Veteran did claim flare-ups during the September 2016 VA examination.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the current severity of his left and right knee disabilities.  The examiner must review the claims file and note that review in the examination report. The examiner must provide the rationale for all opinions expressed.  If the examiner is unable to provide the required opinions, the examiner should explain why that is.  The examiner should provide opinions on the following:

a) Please identify all left and right knee orthopedic pathology found to be present.  Conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, express any functional loss in terms of additional degrees of limited motion of the Veteran's left and right knee, i.e., the extent of the Veteran's pain-free motion.

b) Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), please record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing.  If a joint cannot be tested on "weight-bearing," please specifically indicate why that testing cannot be done. 

c) Pursuant to Sharp v. Shulkin, 29 Vet. App. 26 (2017), please inquire whether there are periods of flare-ups.  If the answer is "yes," state their severity, frequency, and duration explaining if there are any additional or increased symptoms and limitations experienced during flares.  You must ALSO name the precipitating and alleviating factors.  You must ALSO estimate, "per [the] veteran," to what extent, if any, they affect functional impairment.

d) Please obtain a detailed clinical history from the Veteran and provide a thorough account and analysis of the manner in which the Veteran's left and right knee disabilities affect him in his everyday life, particularly the impact that they have on the Veteran's ability to secure and follow a substantially gainful occupation.

2. Then, readjudicate the claim on appeal.  If the benefits sought remain denied, furnish a supplemental statement of the case (SSOC) and afford the appropriate response time.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




	(CONTINUED ON NEXT PAGE)





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	A. Lech, Counsel

Copy mailed to:  Puerto Rico Public Advocate for Veterans Affairs
 

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




